Election/Restrictions
Claims 1-3, 6, 7, 9, 10, 13, and 15 are allowable. The restriction requirement for the Species of oxidizing gas; ClO--2 precursors; and additive, as set forth in the Office action mailed on 9 July 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9 July 2021 is fully withdrawn.  Claims 8, 11, 12, and 14, directed to other Species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  Accordingly, claims 1-3 and 6-15 are allowed.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments filed 10 December 2021 have remedied the 112 Rejections in line with the Office’s suggestions.  Accordingly, these are withdrawn.
The Amendments have also incorporated remedied claim 5 into the independent claim, in line with the Office’s suggestions to overcome the Prior Art and Double Patenting rejections. 
The independent claim now requires treating kerogen in the subterranean zone with a composition of carbon dioxide (CO2) and chlorine dioxide (ClO2), wherein the ClO2 is generated in situ.  Similarly, Applicant has disclosed multiple means of generating ClO2 in situ ([0034]-[0041]).  While there is abundant Prior Art suggesting treating kerogen with oxidants (e.g., Riese; Considine; Klingler) and it is generally known to chemists how to generate ClO2 under laboratory conditions, there is no Prior Art of 2 in situ in kerogen-containing zones, which are much different environments with different reactivities.  Only one with the benefit of the current disclosure would have a reasonable expectation of success to generating ClO2 in situ to treat kerogen, especially with CO2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674